Citation Nr: 1817531	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-22 312 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a lumbar spine disability to include as due to herbicide exposure.  

4.  Entitlement to service connection for hypertension to include as due to herbicide exposure.  

5.  Entitlement to an initial evaluation higher than 50 percent disabling for posttraumatic stress disorder (PTSD) prior to March 1, 2016, and higher than 70 percent since March 1, 2016.  

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to May 1, 2016.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to July 1969.  He had additional service in the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  

The Veteran was afforded a Travel Board hearing in November 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of whether new and material evidence has been received to reopen the claim for service connection for a left knee disability, entitlement to an initial evaluation higher than 50 percent disabling for PTSD prior to March 1, 2016 and 70 percent disabling thereafter are addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in a March 1991 rating decision.  The evidence added to the record with regard to the left knee since the March 1991 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

2.  For the entire appeal period, the PTSD has more closely approximated occupational and social impairment with deficiencies in thinking and mood due to symptoms of an instance of suicidal ideation, thoughts of harming others when angry, irritability, hypervigilance, exaggerated startle, poor concentration, severe depression, and a severe level of situationally-based anxiety which caused difficulties in his interpersonal relationships.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision denying service connection for a left knee disability is final.  New and material evidence to reopen the claim for service connection for a left knee disability has been received and the claim is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156(a), 3.159 (2017).

2.  The criteria for an initial evaluation of 70 percent have been met prior to May 1, 2016, but a rating greater than 70 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

NEW AND MATERIAL 

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a left knee disability.  

In a March 1991 rating decision, service connection for a left knee disability was denied.  The RO found that the Veteran's left knee disability was not shown during service.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The March 1991 decision denying service connection for a left knee disability became final.   

After reviewing all of the evidence of record available at the time of the March 1991 rating decision and in light of the evidence received since that decision to include the Veteran's testimony, outpatient treatment records, and the April 2009 private examination in which the Veteran reported that he injured his left knee while in Vietnam in 1968 or 1969 jumping in a bunker while under fire, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a left knee disability.  Accordingly, the claim is reopened.  

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of an initial rating higher than 50 percent for PTSD prior to May 1, 2016 and a rating higher than 70 percent thereafter.  The Board notes that the Veteran was granted a temporary total evaluation for his PTSD from May 26, 2009 to September 1, 2009, May 23, 2013 to July 1, 2013 and March 7, 2016 to May 1, 2016, after which the scheduler evaluations resumed.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014), the DSM-5 is applicable to this case.  

The Board notes that the global assessment of functioning scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  As the DSM-5 applies in this case, the global assessment of functioning scale is not used for gauging psychiatric impairment.  See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Feb. 23, 2018).

After review of the record, the Board finds against the claim for a rating higher than 50 percent for PTSD prior to May 1, 2016.  To that end, the lay statements, VA examinations, outpatient treatment records and private evaluations during this time generally show that the Veteran's PTSD symptoms were manifested by no more than occupational and social impairment with reduced reliability and productivity.  

The Veteran's VA clinic records reflect reported symptoms of nightmares, intrusive thoughts, avoidance, exaggerated startle, hypervigilance, irritability, anger outbursts and poor concentration.  While he did not have suicidal ideations in February 2009, he had thoughts of hurting others and/or homicide when he became angry.  He also reported being frustrated and that he fought in his sleep.  He, however, reported having a close relationship with his son and immediate family.  He expressed that his wife and family were supportive, and that he actively participated in his church and community.  

The Veteran was hospitalized at VA from May 2009 to August 2009 for PTSD and substance abuse treatment.  He underwent a dental evaluation for a mouth guard due to severe anxiety with grinding of his teeth.  Psychological testing suggested the presence of severe depression, and a severe level of situationally-based anxiety.  It was noted that the Veteran was at risk to experience difficulties in his interpersonal relationships and to develop medical disorders as a result of his level of anger.

In January 2010, the Veteran expressed that he continued to have nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration.  He also related that he was more comfortable alone and that he had not worked since 2007 because of his symptoms.  

On VA examination in September 2010, the Veteran continued to report having a supportive wife.  Although he reported having very few friends and that he occasionally left but stayed home most of the time, he also reported that he was active in his church during this time.  He sometimes got irritated with his wife, but he denied PTSD a history of physical or verbal abuse at home.  His symptoms included poor sleep awakening with nightmares, recurrent thoughts of Vietnam when he became anxious and avoided people.  He also became hypervigilant.  His mental status examination was significant for concentration difficulty and being mildly depressed and anxious.  The examiner diagnosed PTSD related to non-combat in Vietnam experiences which is mild in nature.  

During a July 2011 VA examination, it was noted that the Veteran was a diesel mechanic for 28 years until he retired in February 2007.  At that time, he had been married for 18 years and reported a good relationship with his wife.  He had seven children from various relationships that he saw twice a week except one that lived "up north."  He attended day treatment and enjoyed going to the group.  He appeared to be doing well and progress notes indicated that he was cheerful, interacted well, had a positive mood, listened to music, played games, socialized and was pleasant.  Examination revealed that the Veteran was polite, cooperative, alert, oriented times four, neatly groomed and well dressed.  His affect was appropriate, mood was within normal limits, speech was relevant and coherent, and there was no evidence of psycho or thought disorder.  His memory appeared to be intact and concentration was fine.  He did not have any suicidal or homicidal thoughts.  The VA examiner found that the Veteran's symptoms were not such that would interfere with his ability to maintain gainful employment both by history and examination.  

When examined in October 2012, the VA examiner found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner found that there was no change since the July 2011 VA examination.  The Veteran's relationship with his wife of 19 years was reported as good.  He continued to keep in touch with his children, went to church and bible study each week, socialized with a friend 3 to 4 times a week, attended group, went out with his wife at least once a week, and he enjoyed watching television and listening to the radio.  

The Veteran was hospitalized from May to June 2013 for treatment of PTSD due to symptoms of irritability, sleep impairment and suicidal thoughts.

A June 2014 VA examiner opined that the Veteran's symptoms caused at most occupational and social impairment with reduced reliability and productivity.  The VA examiner also found that the Veteran's symptoms would affect but not preclude his ability to maintain gainful employment as noted by past and current functioning.  

Thereafter, the Veteran continued to endorse symptoms of nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration.  He described never feeling safe and always being on guard.  In April 2015, he expressed interest in an intensive inpatient program.  He reported to a VA emergency room in December 2015 seeking treatment for worsening depression.  He reported memory deficits of recent events, losing things, forgetting his wife's name and appointments.

The Veteran was hospitalized again from March 7, 2016 to April 30, 2016 

At a May 2016 VA examination, the VA examiner commented that the Veteran's psychiatric and behavioral status appeared to be more severe than in the past.  His symptoms included anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting.  The VA examiner found that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board finds that, for the entire appeal period, the PTSD has more closely approximated occupational and social impairment with deficiencies in thinking and mood due to symptoms of an instance of suicidal ideation, thoughts of harming others when angry, irritability, hypervigilance, exaggerated startle, poor concentration, severe depression, and a severe level of situationally-based anxiety which caused difficulties in his interpersonal relationships.

In this respect, the Veteran's evaluations in the VA clinic setting at the beginning of the appeal period reflect psychological testing interpreted as showing severe depression, and a severe level of situationally-based anxiety which caused difficulties in his interpersonal relationships.  The Veteran expressed thoughts of harm to others when angry, and underwent 3 separate hospitalizations in part due to his PTSD symptoms, including an episode of suicidal ideation.  

The AOJ has assigned a 70 percent rating based upon the hospitalization in March 2016 and the results from the VA examination in May 2016, wherein the examiner felt that there had been a decreased severity of PTSD shown from prior examinations.  However, the examiner did not identify the date of onset of the increased severity.  While an increased severity of symptoms may be shown, the Board nonetheless finds that samples indicative of the 70 percent rating criteria were present at the beginning of the appeal period and, when using the approximating criteria of 38 C.F.R. § 4.7, finds that the criteria for a 70 percent rating have been met for the entire appeal period.

However, the Board further finds against a rating higher than 70 percent for PTSD for any time during the appeal period.  The most probative evidence is against a finding that the Veteran meets, or more closely approximates, the criteria for total occupational and social impairment since May 1, 2016.  It is noted that the criteria for a 100 percent disability rating under Diagnostic Code 9411 require both total occupational and social impairment; the criteria are conjunctive, not disjunctive; thus, both criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The evidence shows that the Veteran has been married for over 24 years.  He and his wife continue to attend church and he enjoys a few friendships.  The above evidence demonstrates that he can maintain some effective relationships and that he does not have total social impairment.  Additionally, during the appeal period, all the VA examiners provide their opinions that the Veteran's occupational impairment was less than total.  

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this appeal.  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Veteran does not report "total" social impairment.  While he expresses his own opinion that he is unemployable, the Board places greater probative weight on the expert opinions that the Veteran's occupational impairment is less than total as they are based on his lay reports in the context of his mental status examinations.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that "total" occupational and social impairment has not been demonstrated for any time during the appeal period.  Accordingly, a rating higher than 70 percent disabling for PTSD for any time during the appeal period is denied.  


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a left knee disability is granted to this extent only.

Entitlement to an initial evaluation of 70 percent disabling for PTSD prior to March 1, 2016 is granted, but a rating higher than 70 percent is denied.  


REMAND

The Veteran appeals the denial of service connection for a left knee disability, lumbar spine disability and hypertension.  The Veteran testified that during service he worked as a mechanic which required a lot of bending and lifting.  He claims that he had hypertension, lumbar spine problems and left knee problems while in service in Vietnam and that such continued after separation.  He also claims his hypertension and low back disabilities are related his exposure to herbicides in service.  

During an April 2009 private examination, the Veteran reported that he injured his left knee while in Vietnam in 1968 or 1969 jumping in a bunker while under fire.  He reported that he reinjured his knee five years prior when he bumped it on a trailer hitch.  Degenerative joint disease of the left knee was diagnosed at that time.

The Veteran was afforded a VA examination in January 2010.  The VA examiner noted that there were a few readings in service that were high for systolic pressure.  It was noted that, according to the Veteran, he was not treated for hypertension in service and that he left service in 1969, and that he started taking medicine for blood pressure about 15 years ago some 25 years after he left service.  The VA examiner could not resolve whether the Veteran's hypertension was related to service or not without resort to mere speculation.  

Regarding the Veteran's back, the Veteran was found to have scoliosis of the spine with myofascial low back pain.  The Veteran gave a history of injury 7-8 years prior while in the National Guard and he reported that he has had pain off and on for several years.  According to the Veteran, he was noted to have scoliosis prior to entering service.  The VA examiner found that the Veteran's scoliosis existed prior to entering his service and according to history he had injury 7-8 years ago when he fell.  The VA examiner could not locate any information specific to back injury or treatment in active military duty.  Based on this, the VA examiner opined that the Veteran's back condition was less likely as not due to or a result of any incident in service or treatment received in service.  

The Veteran was shown to have degenerative arthritis of the left knee during the January 2010 VA examination.  The Veteran gave a history of injury in service and another injury while in the National Guard around 2004/2005.  The VA examiner stated that X- ray report of Jan 15 (year not mentioned) when the Veteran was 19 (which would be in 1967) mentioned one cm calcification just anterior to the tibial tuberosity and may represent an incompletely ossified tibial tuberosity.  Under history, it was said to be an "old injury."  The VA examiner noted that he could not locate any information of injury or treatment for the left knee between 1967 and 1969 and that based on this it was less likely as not that the Veteran's knee condition was related to service between 1967 and 1969.  

The Board finds that the VA opinions are inadequate to address the issues of service connection.  To that end, the VA examiner could not render an opinion regarding the Veteran's hypertension without resort to speculation.  Also, although he found that the Veteran's scoliosis existed prior to service, he did not provide an opinion as to whether the Veteran's period of service aggravated the preexisting scoliosis.  Lastly, the VA examiner indicated that the Veteran's left knee disability may have preexisted his period of service.  He, however, did not address whether there was any aggravation of the condition.  

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of the evidence summarized above, the Board finds that additional examinations are warranted for proper adjudication of the claims.  

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disability prior to May 1, 2016 is inextricably intertwined with the above issues and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:
 
1.  Associate with the claims folder updated treatment records and assist the Veteran in associating with the claims folder his reported private treatment for back pain in approximately 2003 as well as any worker compensation records with his federal employment.

2.  Upon receipt of any additional records, schedule the Veteran for a VA examination to address the nature and etiology of his hypertension.  Access to the electronic claims files must be made available to the examiner for review.  

After review of the record, the examiner is requested to identify the criteria for diagnosing hypertension and opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service from November 1967 to July 1969 or was caused by service to include exposure to herbicides in service.  In doing so, the examiner is requested to clarify, to the extent possible, whether the Veteran manifested hypertension upon service entry when reviewing the claims folder in its entirety.  Additionally, the examiner should consider the current research regarding a possible association between hypertension and herbicides including a more recent study, on a study cohort of Army Chemical Corp Veterans who likely had above average exposure, which found an association between hypertension and herbicide exposure.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

In providing this opinion, the examiner should consider the following:
* an April 1967 enlistment examination which appears to reflect an assessment of hypertension although blood pressure repeat testing was reported as normotensive;
* an August 1969 separation examination wherein the Veteran reported a history of high blood pressure in October with examination reflecting a blood pressure reading of 126/78;
* a January 1975 National Guard enlistment examination wherein the Veteran denied a history of high blood pressure with the examination report reflecting a blood pressure reading of 112/70;
* a February 1979 National Guard examination report wherein the Veteran denied a history of high blood pressure and the examination report reflecting a blood pressure reading of 132/86;
* a May 1983 National Guard examination wherein the Veteran denied a history of high blood pressure with an electrocardiograph report reflecting a blood pressure reading of 124/82; and 
* a March 1997 AF Form 895 wherein the Veteran reported being prescribed medication for high blood pressure.

The VA examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for a VA examination to address the nature and etiology of his lumbar spine disability.  Access to the electronic claims files must be made available to the examiner for review.  

The examiner should identify all currently manifested low back disorders, including clarification as to whether the lay and medical evidence is sufficient to establish that scoliosis existed prior into active service in November 1967.  As to each and every lumbar spine disability diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by any event in service.  

In providing this opinion, the examiner should consider the following:
* an April 1967 enlistment examination wherein the Veteran denied a history of recurrent back pain with examination reflecting a normal clinical evaluation of the spine;
* an August 1969 separation examination wherein the Veteran denied a history of back trouble of any kind with examination reflecting a normal clinical evaluation of the spine;
* a January 1975 National Guard enlistment examination wherein the Veteran denied a history of recurrent back pain with examination reflecting a normal clinical evaluation of the spine; 
* a February 1979 National Guard examination wherein the Veteran denied a history of recurrent back pain report with examination reflecting a normal clinical evaluation of the spine;
* a May 1983 National Guard examination wherein the Veteran denied a history of recurrent back pain;
* a March 1987 National Guard examination wherein the Veteran denied a history of recurrent back pain with examination reflecting a normal clinical evaluation of the spine;
* a December 1991 National Guard examination wherein the Veteran denied a history of recurrent back pain with examination reflecting a normal clinical evaluation of the spine;
* a March 1997 National Guard examination wherein the Veteran denied a history of recurrent back pain; and
* a May 2003 National Guard record wherein the Veteran reported treatment by a private physician for back pain.

If the examiner finds that the Veteran's lumbar spine disability clearly and unmistakably preexisted his period of active duty service, he or she must address whether there is clear and unmistakable evidence that such disability was not aggravated beyond its natural progression during active service from November 1967 to July 1969.  

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

4.  Schedule the Veteran for a VA examination to address the nature and etiology of his left knee disability.  Access to the electronic claims files must be made available to the examiner for review.  

After review of the record, the examiner must opine is requested to identify all currently manifested left knee disorders, to include an explanation as to the definition of Osgood Schlatter's.  The examiner should then offer an opinion on the following:

   (i) whether there is clear and unmistakable evidence that the Veteran's Osgood-Schlatter disease preexisted service and, if so, whether there is clear and unmistakable evidence that such disorder was not aggravated during service from November 1967 to July 1969.

	(ii) for any disorder other than Osgood-Schlatter disease, whether such disorder had its onset in service or was caused by service including accepting as true the Veteran's description of a knee injury when jumping into a bunker in approximately 1968 or 1969 although not documented.  

In providing this opinion, the examiner should consider the following:
* an April 1967 enlistment examination wherein the Veteran denied a history of a "Trick" or locked knee with examination reflecting an assessment of Osgood-Shlatters and a left knee scar;
* an August 1967 private medical statement reflecting the Veteran's evaluation for left knee pain, which had been present for 5 years after being hit with a stick, with x-ray examination interpreted as showing some fragmentation of the tibial tuberosity;
* an x-ray report during the period of active service interpreted as showing a one cm. calcification anterior to the tibial tuberosity which may represent an incompletely ossified tibial tuberosity;
* an August 1969 separation examination wherein the Veteran denied a history of a "Trick" or locked knee with examination reflecting a normal clinical evaluation of the lower extremities;
* a January 1975 National Guard enlistment examination wherein the Veteran denied a history of a "Trick" or locked knee with examination reflecting a normal clinical evaluation of the lower extremities;
* a February 1979 National Guard examination report wherein the Veteran denied a history of reflecting a "Trick" or locked knee with examination reflecting a normal clinical evaluation of the lower extremities;
* a May 1983 National Guard examination wherein the Veteran denied a history of a "Trick" or locked knee;
* a March 1987 National Guard examination wherein the Veteran denied a history of a "Trick" or locked knee with examination reflecting a normal clinical evaluation of the lower extremities;
* a March 1997 National Guard examination wherein the Veteran denied a history of a "Trick" or locked knee;
* a December 1991 National Guard examination wherein the Veteran denied a history of a "Trick" or locked knee with examination reflecting a normal clinical evaluation of the lower extremities;
* a March 1997 National Guard examination reflecting a left knee scar; and
* a January 2004 National Guard record wherein the Veteran reported periodic left knee weakness with occasional catching.

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

5.  	Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues to include the issue of entitlement to TDIU prior to May 1, 2016.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


